DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2014/0225519 A1).

With respect to claim 10:	Yu teaches “wherein the LED lamp assembly is adapted for operation in a lamp fixture fitted with a magnetic ballast (paragraph 31) or an electronic ballast (paragraph 31) or no ballast”.
.

Claims 1, 3, 7, 9, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segers et al. (US 2018/0132331 A1).
With respect to claim 1:	Segers teaches “an LED lamp assembly (24) comprising a safety switch (28, 29, and unlabeled switches between 31a and 32a and 31b and 32b), the LED lamp assembly comprising: a plurality of connector pins (unlabeled connectors connected to 32a and 32b)  arranged at first and second ends of the LED lamp assembly (see Fig. 8), the connector pins being adapted for electrical connection to a lamp fixture (paragraph 16); a plurality of filament simulation circuits (28b, 29b), wherein at least one of the connector pins at each of the first and second ends of the LED lamp assembly is electrically coupled to a corresponding one of the filament simulation circuits (see Fig. 8); a plurality of rectifier circuits (31a, 31b); one or more LEDs (25, 26, 27) electrically coupled to an output of the rectifier circuits (see Fig. 8); a safety switch control circuit operatively coupled to the safety switch (29a, 29b); wherein at least one of the connector pins arranged at the first end of the LED lamp assembly is electrically coupled via the safety switch to an input of a first one of the rectifier circuits (see Fig. 8), and at least one of the connector pins arranged at the 
With respect to claim 3:	Segers teaches “wherein the safety switch control circuit has a first input electrically coupled to the connector pins at the first end of the LED lamp assembly and a second input electrically coupled to the connector pins at the second end of the LED lamp assembly, to receive electrical power as an input signal from both the first and second ends of the LED lamp assembly (see Fig. 8)”.
With respect to claim 7:	Segers teaches “wherein the safety switch comprises two switch elements connected in series (29+unlabelled switch between 31a and 32a), both switch elements being closed to electrically couple at least one of the connector pins arranged at the first end of the LED lamp assembly to an input of the first rectifier circuit (see Fig. 8)”.
With respect to claim 9:	Segers teaches “wherein the LED lamp assembly conducts an electrical current equal to less than 0.7mA between the connector pins arranged at the first end of the LED lamp assembly and the connector pins arranged at the second end of the LED lamp assembly when the safety switch is open (paragraph 131)”.
With respect to claim 12:	Segers teaches “further comprising a switched-mode power supply (39), wherein the LED lamp assembly is adapted to provide electrical 
With respect to claim 13:	Segers teaches “wherein the LED lamp assembly is adapted to disable or disconnect the switched-mode power supply from supplying electrical power to the LEDs when the safety switch control circuit detects electrical power having a frequency above the predetermined threshold at the connector pins arranged at the first end of the LED lamp assembly or at the connector pins arranged at the second end of the LED lamp assembly (paragraphs 140, 144)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Xiong et al. (US 2016/0270166 A1).
With respect to claim 2:	Yu teaches “the LED lamp assembly according to claim 1 (see above)”.
Yu does not specifically teach “wherein the safety switch control circuit is configured to provide a predetermined delay between detecting electrical power at a frequency above a predetermined threshold at the connector pins arranged at the first or second ends of the LED lamp assembly and closing the safety switch”.
However, Xiong teaches an LED lamp assembly wherein the safety switch control circuit (1510) is configured to provide a predetermined delay between detecting electrical power at a frequency above a predetermined threshold at the connector pins arranged at the first or second ends of the LED lamp assembly and closing the safety switch (paragraphs 347-349).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the LED lamp assembly of Yu with the delay taught by Xiong in order to simulate the starting characteristics of a fluorescent lamp .

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Segers.
With respect to claim 4:	Segers teaches “The LED lamp assembly according to claim 3 (see above), wherein the safety switch control circuit has an impedance between the first and second inputs (paragraph 148)”.
Segers does not specifically teach “wherein the safety switch control circuit has an impedance between the first and second inputs of 10 kOhm or more”.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP 2144.05(II)(A)).  In the present case Segers teaches that a high impedance between the inputs is needed to prevent the starter in the ballast from causing the lamp to flicker (Segers paragraphs 145-146).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to optimize the impedance between the first and second inputs as Segers suggests and thereby arrive at the inventive value for impedance through routing experimentation in order to prevent the starter in the ballast from causing the lamp to flicker (Segers paragraphs 145-146).
With respect to claim 5:	Segers teaches “wherein the safety switch control circuit comprises: a first high pass filter electrically coupled one of the connector pins 
Segers does not specifically teach the logic circuit “having a first input electrically coupled to the first high pass filter and a second input electrically coupled to the second high pass filter, and adapted to determine an output for control of the safety switch on the basis of the first input and/or the second input”. 
However, Segers teaches the logic circuit 34 having an input electrically coupled to frequency detector 35 and adapted to determine an output for control of the safety switch on the basis of that input.  In the past, the courts have held that duplication of a feature is prima facie obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see MPEP 2144.04(VI)(B)), and in the present case one would reasonably expect duplicating the logic circuit to act on switch 29 in addition to switch 28 would have the same effect as it does on switch 28.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to duplicate the logic circuit of Segers such that it acts on both switches and takes input from both sides of the LED lamp assembly as a prima facie obvious duplication of a feature obtaining no unexpected results demonstrating the criticality of the invention (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see MPEP 2144.04(VI)(B)).
With respect to claim 15:	Segers teaches “the LED lamp assembly according to claim 1 (see above), wherein the the second rectifier circuit is a full-wave rectifier (paragraph 127)”.

However, in paragraph 127, the phrase Segers uses is “Where the luminaire includes a full-wave rectifier”, which implies that the rectifiers are not required to be a full-wave rectifier and thus can be a half-wave rectifier.  
It would have been obvious to choose a half-wave rectifier as one of the rectifiers in Segers’ LED lamp assembly since Segers requires rectifiers without requiring them to be full-wave, thus one of ordinary skill in the art is free to choose from between the two types of rectifiers with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see MPEP 2143(I)(E)).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Segers as applied to claim 1 above, and further in view of Koolen et al. (US 2011/0149444 A1).
With respect to claim 8:	Segers teaches “The LED lamp assembly according to claim 1 (see above)”.
Segers does not specifically teach “wherein the LED lamp assembly is able to withstand at least 1500V across the connector pins arranged at the first end of the LED lamp assembly and the connector pins arranged at the second end of the LED lamp assembly when the safety switch is open”.
However, Koolen teaches a surge protection circuit by which an LED lamp assembly may be made to withstand at least 1500V (paragraphs 5, 12).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to add the surge protection circuit of Koolen to Segers .

Allowable Subject Matter
Claims 6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6:	The prior art of record does not teach or reasonably suggest an LED lamp assembly comprising the first input of the logic circuit is electrically coupled to the first high pass filter via a third rectifier circuit, and the second input of the logic circuit is electrically coupled to the second high pass filter via a fourth circuit rectifier circuit along with the other limitation of the claim.
In Segers, considered to be the closest prior art, there are only two rectifier circuits, and no apparent need to add a third or fourth rectifier since the logic circuit can use the first rectifier circuit and second rectifier circuit if a rectified input is needed, and no indication that the logic circuit needs a rectified input anyway.
In Yu, considered to be a close prior art, there are only two rectifier circuits, and no apparent need to add a third or fourth rectifier since the logic circuit can use the first rectifier circuit and second rectifier circuit if a rectified input is needed, and no indication that the logic circuit needs a rectified input anyway.

Segers teaches of the effect of the impedances between the connector pins, but does not suggest any benefit to having a different impedance at one end of the device as the other.
Yu does not suggest any benefit to having a different impedance at one end of the device as the other.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/           Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875